Case: 16-51062      Document: 00514017520         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-51062                                    FILED
                                  Summary Calendar                               June 2, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUNIOR SPENCER MORRIS, also known as Texas Black,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:09-CR-292-11


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Junior Spencer Morris appeals from the five-year sentence of
imprisonment imposed following his third revocation of supervised release. He
contends that the district court’s revocation sentence was procedurally and
substantively unreasonable because it was inadequately explained and ignored
or incorrectly weighed the relevant factors. Because he did not object to the
sentence, we review for plain error. United States v. Whitelaw, 580 F.3d 256,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51062    Document: 00514017520      Page: 2   Date Filed: 06/02/2017


                                 No. 16-51062

259-60 (5th Cir. 2009). To prevail on plain-error review, a defendant must
show a clear or obvious error that affected his or her substantial rights. See
id. at 260.   “If the defendant makes such a showing, “this court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings.” Id.
      Morris has not made the required showing. Here, the record reflects the
district court’s consideration of the statements of Morris and his counsel, the
nature and circumstances of Morris’s violation of the conditions of his
supervised release, his violent criminal history, his prior revocations, and the
need to protect the public. The district court was not required to “engage in a
checklist recitation” of sentencing factors, and Morris fails to demonstrate any
clear or obvious procedural error. See United States v. Kippers, 685 F.3d 491,
498 (5th Cir. 2012) (internal quotation marks and citation omitted). Likewise,
we have “routinely affirmed revocation sentences exceeding the advisory
range, even where the sentence equals the statutory maximum.” See United
States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotation marks
and citation omitted); see also Kippers, 685 F.3d at 500-01. Morris’s mere
disagreement with the district court’s balancing of the sentencing factors and
the sentence it imposed is insufficient to establish clear or obvious substantive
error warranting reversal. See Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                        2